IV115th CONGRESS1st SessionH. RES. 88IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Harris (for himself, Ms. Kaptur, Mr. Fitzpatrick, and Mr. Levin) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the Russian Federation to stop the violence in Ukraine, and for other purposes. 
Whereas in 2014, the Russian Federation forcibly and illegally occupied the Ukraine territory of Crimea and invaded regions of eastern Ukraine, in gross violation of Ukraine’s sovereignty, deserving condemnation from the international community; Whereas the Budapest Memorandum on Security Assurances was signed on December 5, 1994, by the United States, the United Kingdom, and the Russian Federation pursuant to Ukraine’s, Belarus’s and Kazakhstan’s accession to the Treaty on the Non-Proliferation of Nuclear Weapons, and included security assurances against threats or use of force against the territorial integrity or political independence of such countries; 
Whereas, on July 17, 2014, the Russian military violated Ukraine’s territorial integrity by firing a Buk anti-aircraft missile which downed Malaysian Airlines Flight 17, killing 298 passengers and crew members; Whereas the Russian Federation under President Vladimir Putin has engaged in relentless political, economic, and military aggression to subvert the independence and violate the territorial integrity of Ukraine; 
Whereas combined Russian-separatists have massed tens of thousands of troops on its borders with Ukraine and maintained thousands of troops in eastern Ukraine; Whereas Russia has committed millions of dollars into funding propaganda, disinformation, and military expenditures to further its aspirations to reassemble its empire; 
Whereas Russian interference in the Ukraine contributed to the death of the Heavenly Hundred during the Maidan; Whereas Russia’s war in Ukraine has left more than 10,000 dead since 2014, and has created a humanitarian crisis that has left 1,700,000 people internally displaced; 
Whereas the humanitarian crisis is worsening as more than 5,000,000 people in eastern Ukraine lack sufficient access to food, emergency shelter, and medical treatment; Whereas, on January 30th, 2017, according to the United States Mission to the Organization for Security and Cooperation in Europe (OSCE), the number of recent Russian ceasefire violations in the Donbas has spiked greatly, with explosions around the Ukrainian town of Avdiivka surpassing 2,300; 
Whereas damage from this recent bombardment has stranded 17,000 people, estimated to include 2,500 children, in Avdiivka without water, electricity, or heat in freezing conditions; Whereas up to 400,000 individuals in the surrounding area are also at risk of hypothermia with winter’s freezing temperatures; 
Whereas Russia’s covert war in Ukraine is a clear, gross, and uncorrected violation of relevant OSCE commitments; Whereas Russia’s action in Ukraine is just one aspect of its campaign to undermine the international order established, and defended at great cost, by the United States and its allies in the aftermath of World War II and the Cold War; and 
Whereas deterring Russian aggression in Ukraine is an effective way for the United States to protect its vital interests in NATO and around the world: Now, therefore, be it That the House of Representatives—
(1)calls on the Russian Federation to— (A)stop the violence in Ukraine;
(B)honor the ceasefire agreed to under the Minsk Accord; (C)withdraw heavy weapons and troops from Ukraine’s sovereign territory;
(D)stop financing the separatists in eastern Ukraine; (E)allow repairs to critical infrastructure; and
(F)fulfill all of its Minsk commitments; (2)expresses its sense that continued and further unlawful Russian aggression in Ukraine may warrant considering the imposition of additional and more burdensome sanctions on the Russian Federation;
(3)calls on the United States and other NATO countries to provide more defensive military support for Ukraine in fighting off Russian aggression; and (4)calls on the United States and the United Nations and its constituent agencies to provide more support for the 1,700,000 internally displaced people in Ukraine. 
